244 Ga. 530 (1979)
261 S.E.2d 590
SPARKS
v.
CALDWELL et al.
35465.
Supreme Court of Georgia.
Submitted September 28, 1979.
Decided October 23, 1979.
Mary Brock Ken, for appellant.
Arthur K. Bolton, Attorney General, George P. Shingler, Assistant Attorney General, for appellees.
UNDERCOFLER, Presiding Justice.
This case involves the timeliness of the filing of a notice of appeal from the claims examiner to the appeals referee under the Employment Security Act. The Board of Review and the DeKalb Superior Court affirmed the dismissal. Sparks raised his constitutional attack on the notice of appeal provision, Code Ann. § 54-612(3), for the first time in the superior court. His challenge comes too late. Under our decisions, the challenge must first be made before the agency. Code Ann. § 3A-120(c). See Ga. Real Estate Comm. v. Burnette, 243 Ga. 516 (255 SE2d 38) (1979); Elson's Book Store v. Buice, 227 Ga. 170 (179 SE2d 250) (1971).
Judgment affirmed. All the Justices concur.